Name: Council Decision (EU) 2016/1670 of 12 September 2016 appointing a member and two alternate members, proposed by the Italian Republic of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-09-16

 16.9.2016 EN Official Journal of the European Union L 249/37 COUNCIL DECISION (EU) 2016/1670 of 12 September 2016 appointing a member and two alternate members, proposed by the Italian Republic of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), 2015/190 (2) and 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 16 December 2015, by Council Decision (EU) 2015/2361 (4), Mr Antonio DECARO was replaced by Mr Andrea BALLARÃ  as an alternate member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Piero FASSINO (Sindaco del Comune di Torino) was proposed. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Andrea BALLARÃ  (Sindaco di Novara) was proposed. (4) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Ms Francesca BALZANI, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Sig. Piero FASSINO, (Consigliere del Comune di Torino (TO)) (change of mandate), and (b) as alternate members:  Sig. Andrea BALLARÃ , (Consigliere del Comune di Novara (NO)) (change of mandate),  Sig. Guido MILANA, (Consigliere del Comune di Olevano Romano (RM)). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 September 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/2361 of 16 December 2015 appointing an Italian member and an Italian alternate member of the Committee of the Regions (OJ L 331, 17.12.2015, p. 29).